

117 HR 857 IH: Iranian Arms Transfer Prevention Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 857IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Bacon (for himself and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions on certain persons contributing to the proliferation of arms of Iran, and for other purposes.1.Short titleThis act may be cited as the Iranian Arms Transfer Prevention Act of 2021.2.Statement of policyIt is the policy of the United States to counter Iran’s malign influence in the Middle East, including transfers from Iran of destabilizing conventional weapons and acquisition of arms and related materiel by Iran.3.FindingsCongress finds the following:(1)Transfers to and from Iran of arms or related materiel or military equipment represent a continuing threat to regional and international security, as evidenced by Iran’s continued military support that fuels ongoing conflict in Syria, Lebanon, Iraq, and Yemen.(2)Iran benefits from engaging in the conventional arms trade by strengthening its relationships with other outlier regimes, lessening its international isolation, and deriving revenue that it uses to support terror groups and fund malign activities.(3)Chinese and Russian arms transfers to Iran are a threat to the national security of the United States and to its allies and partners in the region, including Israel, Saudi Arabia, the United Arab Emirates, and others.(4)The arms embargo imposed on Iran by the United Nations Security Council found in United National Security Council Resolutions 1747 and 1929 was terminated by the Joint Comprehensive Plan of Action (JCPOA), otherwise known as the Iran nuclear deal, which ended the long-standing prohibition on arms transfers to and from Iran in October 2020 as part of UN Security Council Resolution 2231.(5)In response to the expiration of the United Nations arms embargo, the United States imposed sanctions on international arms transfers to and from Iran in Executive Order 13949 (85 Fed. Reg. 60043) issued on September 21, 2020.4.Report on list of entities involved in arms transfers to Iran(a)In generalNot later than 30 days after the enactment of this Act, and every 180 days thereafter, the Secretary of the State, in consultation with the Secretary of Treasury, shall submit to the appropriate congressional committees a report that includes a list of each individual and entity the Secretary determines is knowingly engaged in—(1)any activity that materially contributes to the supply, sale, or transfer, directly or indirectly, to or from Iran or for the use in or benefit of Iran, of arms or related materiel, including spare parts; or(2)any activity that materially contributes to, or poses a risk of materially contributing to, the proliferation of arms or related materiel or items intended for military end-uses or military end-users, including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such items, by—(A)the Government of Iran (including persons owned or controlled by, or acting for or on behalf of the Government of Iran); or(B)paramilitary organizations financially or militarily supported by the Government of Iran.(b)FormEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.5.Sanctions with respect to listed persons(a)Imposition of sanctions(1)In generalBeginning on the date that is 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (b) with respect to—(A)each foreign person listed in the most recent report submitted in accordance with section 4, except as provided in subsection (d); and(B)each foreign person the President determines, on or after such date of enactment, engages in an activity described in paragraph (2).(2)Activity describedAn activity described in this paragraph is any of the following, with respect to a foreign person:(A)Any activity that materially contributes to the supply, sale, or transfer, directly or indirectly, to or from Iran, or for the use in or benefit of Iran, of arms or related materiel, including spare parts.(B)The provision to the Government of Iran any technical training, financial resources or services, advice, other services, or assistance related to the supply, sale, transfer, manufacture, maintenance, or use of arms and related materiel described in subparagraph (A).(C)Any activity that materially contributes to, or poses a risk of materially contributing to, the proliferation of arms or related materiel or items intended for military end-uses or military end-users, including any efforts to manufacture, acquire, possess, develop, transport, transfer, or use such items, by the Government of Iran (including persons owned or controlled by, or acting for or on behalf of the Government of Iran) or paramilitary organizations financially or militarily supported by the Government of Iran.(D)Materially assisting, sponsoring, or providing financial, material, or technological support for, or goods or services to or in support of, any person whose property and interests in property are blocked pursuant to this Act.(E)Making any contribution or provision of funds, goods, or services by, to, or for the benefit of any person whose property and interests in property are blocked pursuant to this Act.(F)Receiving any contribution or provision of funds, goods, or services from any such person whose property and interests in property are blocked pursuant to this Act.(G)Being owned or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, any person whose property and interests in property are blocked pursuant to this Act.(b)Sanctions described(1)In generalThe sanctions described in this subsection are the following:(A)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Aliens ineligible for visas, admission, or parole(i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of such Secretaries) knows, or has reason to believe, has knowingly engaged in any activity described in subsection (a)(2) is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in clause (i) regardless of when the visa or other entry documentation is issued.(II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Exceptions(A)UN Headquarters agreementSanctions under paragraph (1)(B) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(B)Prior transfer directiveSanctions under paragraph (1)(B) shall not apply with respect to property and interests in property of the Government of Iran that were blocked pursuant to Executive Order 12170 of November 14, 1979 (Blocking Iranian Government Property), and thereafter made subject to the transfer directives set forth in Executive Order 12281 of January 19, 1981 (Direction to Transfer Certain Iranian Government Assets), and any implementing regulations with respect to such Executive Order 12281.(C)Humanitarian exceptionSanctions under paragraph (1)(B) shall not apply with respect to any person for conducting or facilitating a transaction for the provision (including any sale) of agricultural commodities, food, medicine, or medical devices to Iran.(c)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated to carry out this section or the sanctions imposed pursuant to this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.(d)Termination(1)In generalSanctions may be terminated or may be waived with respect to a foreign person described in subsection (a)(1)(A) if the President certifies to the appropriate congressional committees, subsequent to the submission of the applicable list pursuant to section 4(a), that the person is no longer engaged in activities described in paragraph (1) of such section.(2)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means—(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.